DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 06/14/22 is acknowledged and papers submitted have been placed in the records.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone message by Mr. Jianing G. Yu (Applicants Attorney) on 06/30/22.
The application has been amended as follows: 
Claim 10 is canceled.

Allowable Subject Matter
Claims 1, 3-7, 9, 11-17 and 21-23 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1, 3-7 and 9, the prior art discloses an electronic device as generally recited in independent claim 1 (see for example previous claim 1 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an electronic device wherein the semiconductor package device further has a fourth surface connected to the first surface and the third surface, and an amount of the second constraint structures adjacent to the first surface is greater than an amount of the second constraint structures adjacent to the fourth surface.
Re claims 11-17, the prior art discloses a semiconductor package structure as generally recited in independent claim 11 (see for example previous claim 1 rejection as for limitations common to claims 1 and 11 wherein a second constraint structure of claim 1 is equivalent to the support structure of claim 11). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor package structure wherein the support structure comprises: a substrate core layer; and a metal layer formed on the substrate core layer, wherein a first surface of the electronic structure is substantially coplanar with a first surface of the support structure.
Re claims 21-23, the prior art discloses an electronic device as generally recited in independent claim 21 (see for example previous claim 1 rejection as for all the limitations common to claims 1 and 21). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an electronic device wherein the second constraint structure comprises: a metal layer; a substrate core layer between the metal layer and the semiconductor package device; and a metal finish layer between the metal layer and the substrate.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899